            Case 4:19-cv-01167-JST Document 30-1 Filed 03/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
11   INSTAGRAM, LLC, a Delaware limited liability
     company,                                       [PROPOSED] ORDER GRANTING
12                                                  PLAINTIFFS’ FOURTH MOTION TO
                         Plaintiffs,                CONTINUE CASE MANAGEMENT
13                                                  CONFERENCE [L.R. 6-1(B)]
           v.
14                                                  CURRENT DATE: March 17, 2020
     9 XIU NETWORK (SHENZHEN) TECHNOLOGY            PROPOSED DATE: May 19, 2020
15   CO., LTD. a/k/a JIUXIU NETWORK
     (SHENZHEN) TECHNOLOGY CO., LTD.;               TIME:         2:00 p.m.
16                                                  CTRM:         Oakland – 6 – 2nd Floor
     9 XIU FEISHU SCIENCE AND TECHNOLOGY
     COMPANY LTD.;
17
     9 XIUFEI BOOK TECHNOLOGY CO., LTD.;            Hon. Jon S. Tigar
18   HOME NETWORK (FUJIAN) TECHNOLOGY
     CO., LTD.;
19   WEI GAO a/k/a GAO WEI;
     ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
20   ZHAOPING LIU a/k/a LIU ZHAOPING,
21                       Defendants.
22

23

24

25

26

27
28

                                                                                    [PROPOSED] ORDER
                                                                                Case No. 4:19-cv-1167-JST
             Case 4:19-cv-01167-JST Document 30-1 Filed 03/10/20 Page 2 of 3


 1          The Court, having read and considered Plaintiffs’ Fourth Motion to Continue Case Management

 2   Conference [L.R. 6-1(B)], and good cause appearing, ORDERS that the motion is GRANTED.

 3          It is further ORDERED that the Case Management Conference in this action is continued from

 4   March 17, 2020 to May 19, 2020 at 2:00 p.m. in Courtroom 6, 2nd Floor, Oakland, CA.

 5

 6          IT IS SO ORDERED.

 7

 8   DATED: _______________________                   _______________________________________
                                                      Jon S. Tigar
 9                                                    U.S. District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      1
                                                                                    [PROPOSED] ORDER
                                                                               CASE NO. 4:19-CV-1167-JST
                                                                                                                Case 4:19-cv-01167-JST Document 30-1 Filed 03/10/20 Page 3 of 3


                                                                                                    1                                      CERTIFICATE OF SERVICE

                                                                                                    2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                    3           I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                        employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                    4   the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                        Floor, Los Angeles, California 90071-2223.
                                                                                                    5
                                                                                                               On March 10, 2020, I served the following: [PROPOSED] ORDER GRANTING
                                                                                                    6   PLAINTIFFS’ FOURTH MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                        [L.R. 6-1(B)] on the interested parties in this action as follows:
                                                                                                    7

                                                                                                    8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                                                                                                         a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                                                                                                    9                         Ltd.
              Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                   10      9 Xiu Feishu Science and Tech. Co., Ltd.                Nan Xin Road Xiang Nan,
                                                                                                              9 Xiufei Book Technology Co., Ltd.          Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   11      Home Network (Fujian) Tech. Co., Ltd.
                                                                                                                                                                   Email: Anly2016@qq.com
                                                                                                   12               Wei Gao a/k/a Gao Wei
                                                                                                                                                                      416257666@qq.com
                                                                                                           No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                   13                                                               32687976006@qq.com
                                                                                                             Yongxian Road, Maantang Community,
TUCKER ELLIS LLP




                                                                                                                                                              Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                   14     Bantian Street, Longgand District, Shenzhen
                                                                                                                                                           1002C, 10th Floor, Build A, Haide Building,
                                                                                                                  Email: 262740299@qq.com                          Nan Xin Road Xiang Nan,
                                                                                                   15
                                                                                                                      493661190@qq.com                    Nan Shan Street, Nanshan District, Shenzhen
                                                                                                   16                 793661190@qq.com                            Email: 416257666@qq.com
                                                                                                   17                    geeai@qq.com                                3200369367@qq.com
                                                                                                                    zubin878@foxmail.com
                                                                                                   18                                             DEFENDANTS
                                                                                                   19   (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                   20 (X)      BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                                                                                                               and placing each for collection and mailing on the below indicated day following the ordinary
                                                                                                   21          business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                                                                                                               practices of my place of employment with regard to collection for mailing with the United States
                                                                                                   22          Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                                                                                                               postal cancellation date or postage meter date is more than one day after date of deposit or
                                                                                                   23          mailing affidavit.
                                                                                                   24 (X)      FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                                                                                                               whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                   25          United States of America that the foregoing is true and correct.
                                                                                                   26
                                                                                                               Executed on March 10, 2020, at Los Angeles, California.
                                                                                                   27

                                                                                                   28                                                                      Toni Pierson
                                                                                                                                                                    Toni Pierson

                                                                                                                                                                            PROOF OF SERVICE OF PROPOSED ORDER
                                                                                                                                                                                          Case No. 4:19-cv-1167-JST
